Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 20, 2021; December 30, 2019, and July 3, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,579,668 and over claims 1-20 of U.S. Patent No. 10,387, 482. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
    The instant application and the patent are claiming common subject matter.  The difference in the claim limitations is presented in underlined text.
Instant Application 16/502,857
Patent No. 10,579,668
Patent No. 10,387,482
1. A method for video fingerprinting that is robust to video distortion, the method comprising:

comparing, using the computing device, the respective pixel color data for the respective sub-regions with at least one median color value;
determining, for the respective sub-regions, using the computing device, respective descriptor values based on the comparing;
generating, using the computing device, fingerprint data for the frame of the query video based on the respective descriptor values for the respective sub-regions;
providing, by the computing device, the fingerprint data to a server over a network, wherein the server has access to reference fingerprint data 
responsive to providing the fingerprint data to the server, receiving, by the computing device, a message that is generated based on a determination that the query video corresponds to the reference video.
of the reference database. 

.



Reasons For Allowance
5.	The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, Yagnik et al. (Patent No. 9,135,674), teach generating and comparing fingerprints for videos in a video library.  The video fingerprints provide a compact representation of the temporal locations of discontinuities in the video that can be used to quickly and efficiently identify video content.  Discontinuities can be, for example, shot boundaries in the video frame sequence or silent points in the audio stream.  Because the fingerprints are based on structural discontinuity characteristics rather than exact bit sequences, visual content of videos can be effectively compared even when there are small differences between the videos in compression factors, source resolutions, start and stop times, frame rates, and so on.  The 
Next, the prior art of record, Herberger et al. (Publication No. 20100250510), teach the arrangement collection of multimedia clips that are to be used in a user composition will be organized within a database-type structure.  The multimedia clips, whether audio, video, or both, be relatively short, e.g., on the order of ten to thirty seconds.  Further, it is preferred that some subset of the clips be compatible in some sense.  For example, if the clips include musical samples, at least a portion of those samples will preferable be in a common key, have a common time signature, and be of the same style (e.g., rock salsa, latin, jazz, etc).  Those of ordinary skill in the art will recognize that it is possible in many cases to automatically mathematically transform audio clips to alternative key signatures, tempos, etc., and, as a consequence, it is not a strict requirement that the audio clips be compatible in their original forms but only that they be sonically compatible after such transformation.
The prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “determining, for respective sub-regions of a set of sub-regions that each include pixels of a frame of a query video, using a computing device, respective pixel color data corresponding to pixels included within the respective sub-regions, wherein the query video is a distorted version of a reference video corresponding to the query video; comparing, using the computing device, the respective pixel color data for the respective sub-regions with at least one median color value” and “generating, using the computing device, fingerprint data for the frame of the query video based .

Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Tusch et al. (MULTIMEDIA ’00: Proceedings of the eighth ACM international conference on Multimedia, October 2000, pages 448-451) teaches VIDEX: an integrated generic video indexing approach; and 
b.  Chen et al. (Pattern Recognition Letters 29 (2008) pages 1824-1831, ScienceDirect, journal homepage: www.elsevier.com/locate/patrec, ) teaches video sequence matching based on temporal ordinal measurement.
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 24, 2022